DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 04/06/22 in response to the non-final Office Action mailed 10/26/21. 
Status of Claims
2)	Claims 23, 76-78, 82 and 87 have been amended via the amendment filed 04/06/22.
	Claims 44, 74 and 75 have been canceled via the amendment filed 04/06/22.
	Claims 23, 70-73 and 76-87 are pending.
	The examination and search have been extended to the previously withdrawn operon species or portion species thereof of claims 76-84.
	Claims 23, 70, 71 and 76-87 are under examination.
Allowable Subject Matter Indicated
3)	In the interest of compact prosecution and to facilitate a potential Examiner’s amendment, the allowable subject matter and the acceptable claim language were conveyed to Applicants’ representative Ms. Lauren Schneider along with an indication of the need for Applicants to amend parts of the specification to make certain corrections. Ms. Schneider stated of the difficulty in obtaining a response from Applicants and making the corrections within the indicated deadline and opted for an Office Action at this time. See the attached Interview Summary.
The Gibson Declaration
4)	Acknowledgment is made of Dr. Deanna Gibson’s declaration which has been fully considered. The declarant states that Hensel simply reports the identification and characterization of the genetic locus for tetrathionate respiration in Salmonella typhimurium LT2a, while GenEmbl accession number AJ224978 provides the sequences of Salmonella typhimurium SPI2 ttr genes, and Rao simply describes the development and characterization of E. coli strain Nissle 1917 in the context of HIV infection. The declarant asserts that there is nothing therein that considers expression of a tetrathionate reductase in a recombinant probiotic bacterium. The declarant states that Hansen-Wester is directed to the study of virulence genes and investigates whether Salmonella pathogenicity island 2 (SPI2)- functions can be transferred into the heterologous SPI2-negative organisms Salmonella bongori and E. coli Mutaflor only for the purposes of understanding Salmonella virulence. The declarant submits that in pursuit of this goal, Hansen-Wester generates the bacterial artificial chromosome (BAC) clone pB6 that contains a portion of the SPI2 important for virulence and Figure 1 and its description show the location of the insert in pB6 indicating that the insert does not include the genes necessary for the expression of a tetrathionate reductase. The declarant refers to the summary and page 277 of Hensel and states that Figure 1 of Hansen-Wester shows that the insert in pB6 does not include the ttrBCA operon, which encodes tetrathionate reductase, rather Figure 1 indicates that the region including the tetrathionate reductase respiratory operon is dispensable for virulence and, presumably, not of interest. The declarant opines that the E. coli Mutaflor of Hansen-Wester, transformed with the BAC clone pB6, does not and cannot express a tetrathionate reductase as claimed and there is nothing in the teachings of Hansen-Wester that suggests that there is any benefit or utility in expressing a tetrathionate reductase. Hinsley 2001 is stated as being directed to the investigation of the S. enterica TtrB signal peptide and teaching the expression of a tetrathionate reductase in the E. coli strains MC4100 and BILKO. Hinsley 2002 is stated as being directed to the investigation of the catalytic specificities of tetrathionate reductase of S. enterica and teaching the expression of a tetrathionate reductase in the E. coli strain MC4100. The declarant concludes that Hinsley 2001, Hensel/GenEmbl accession number AJ224978 and Rao do not suggest any benefit or utility in expressing a tetrathionate reductase in the recombinant probiotic bacterium, and Hensel 2002 in combination with Hensel and GenEmbl accession number AJ224978, Hansen-Wester and Rao does not provide any suggestion or reason for the expression of a tetrathionate reductase in a recombinant probiotic bacterium. 
	The contents of the declaration have been carefully and fully considered and are found to be persuasive.
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
7)	The objections to the specification made in paragraph 8(b) of the Office Action mailed 04/02/21 and maintained in paragraph 8 of the Office Action mailed 10/26/21 is withdrawn in light of Applicants’ amendments to the specification.
8)	The objection to the specification made in paragraph 8(c) of the Office Action mailed 04/02/21 and maintained in paragraph 9 of the Office Action mailed 10/26/21 is withdrawn in light of Applicants’ amendments to the specification.
Objection(s) to Specification
9)	Paragraph [00170] of the substitute specification filed 07/02/21 is objected to because the phrase therein “the nucleic acid sequence encoding the ttr operon (SEQ ID NO: 25)” is inconsistent with the newly added limitations in the amended claim 23: “the tetrathionate reductase is encoded by a tetrathionate respiratory operon or portion thereof comprising a sequence ….. SEQ ID NO: 25” [Emphasis added]. A nucleic acid sequence does not and cannot encode the ttr operon of SEQ ID NO: 25. It is suggested that Applicants examine the entire specification for similar phrases and correct them appropriately without introducing new matter.
10)	Analogous objection applies to paragraphs [00171] and [00172] with regard to the phrase “the nucleic acid sequence encoding the …. operon (SEQ ID NO: …)” since each of SEQ ID NOs: 31 and 32 recited therein is a nucleotide sequence. Again, a nucleic acid sequence does not and cannot encode an operon. It is suggested that Applicants examine the entire specification for similar phrases and correct them appropriately without introducing new matter.
11)	Analogous objection applies to paragraphs [00173], [00175], [00177], [00179] and [00181] with regard to the phrase “the nucleic acid sequence encoding ttr….. (SEQ ID NO: …)” since each of SEQ ID NOs: 33, 35, 37, 39 and 41 recited therein is a nucleotide sequence. It is suggested that Applicants examine the entire specification for similar phrases and correct them appropriately without introducing new matter. 
Rejection(s) Moot
12)	The rejection of claims 44, 74 and 75 made in paragraph 12 of page 3 of the Office Action mailed 10/06/21 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
13)	The rejection of claims 44, 74 and 75 made in paragraph 12 of page 10 of the Office Action mailed 10/06/21 under 35 U.S.C § as being unpatentable over Hensel et al. (Mol. Microbiol. 32: 275-287, 1999, of record) (Hensel M et al., 1999a) as evidenced by the GenEmbl accession number AJ224978 (of record) in view of Hansen-Wester et al. (Infect. Immun. 72: 2879-2888, 2004, of record) and Rao et al. (PNAS 102: 11993-11998, 2005, of record) is moot in light of Applicants’ cancellation of the claims.
14)	The rejection of claims 44, 74 and 75 made in paragraph 13 on page 25 of the Office Action mailed 10/06/21 under 35 U.S.C § 103 as being unpatentable over Hinsley et al. (FEBS Letters 497: 45-49, 2001, of record) (Hinsley et al., 2001) as evidenced by Hensel M et al. (Mol. Microbiol. 32: 275-287, 1999, of record) (Hensel M et al., 1999a, of record) and GenEmbl accession number AJ224978 (of record) in view of Hansen-Wester et al. (Infect. Immun. 72: 2879-2888, 2004, of record) and Rao et al. (PNAS 102: 11993-11998, 2005, of record) is moot in light of Applicants’ cancellation of the claims.
15)	The rejection of claims 44, 74 and 75 made in paragraph 14 on page 39 of the Office Action mailed 10/06/21 under 35 U.S.C § 103 as being unpatentable over Hinsley et al. (Microbiology 148: 3631-3638, 2002, of record) (Hinsley et al., 2002) as evidenced by Hensel M et al. (Mol. Microbiol. 32: 275-288, 1999, of record) (Hensel M et al., 1999a) and GenEmbl accession number AJ224978 (of record) in view of Hansen-Wester et al. (Infect. Immun. 72: 2879-2888, 2004, of record) and Rao et al. (PNAS 102: 11993-11998, 2005, of record) is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
16)	The rejection of claims 23, 70, 71 and 85-87 made in paragraph 12 of page 3 of the Office Action mailed 10/06/21 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of Applicants’ amendments to claims 23 and 87. A new rejection is set forth below to address the claims as amended.
17)	The rejection of claims 23, 70, 71 and 85-87 made in paragraph 12 of page 10 of the Office Action mailed 10/06/21 under 35 U.S.C § 103 as being unpatentable over Hensel et al. (Mol. Microbiol. 32: 275-287, 1999, of record) (Hensel M et al., 1999a) as evidenced by the GenEmbl accession number AJ224978 in view of Hansen-Wester et al. (Infect. Immun. 72: 2879-2888, 2004, of record) and Rao et al. (PNAS 102: 11993-11998, 2005, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim and the Gibson declaration considered supra.
18)	The rejection of claims 23, 70, 71 and 85-87 made in paragraph 13 on page 25 of the Office Action mailed 10/06/21 under 35 U.S.C § 103 as being unpatentable over Hinsley et al. (FEBS Letters 497: 45-49, 2001, of record) (Hinsley et al., 2001) as evidenced by Hensel M et al. (Mol. Microbiol. 32: 275-287, 1999, of record) (Hensel M et al., 1999a, of record) and GenEmbl accession number AJ224978 (of record) in view of Hansen-Wester et al. (Infect. Immun. 72: 2879-2888, 2004, of record) and Rao et al. (PNAS 102: 11993-11998, 2005, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim and the Gibson declaration considered supra.
19)	The rejection of claims 23, 70, 71, 85 and 86 made in paragraph 14 on page 39 of the Office Action mailed 10/06/21 under 35 U.S.C § 103 as being unpatentable over Hinsley et al. (Microbiology 148: 3631-3638, 2002, of record) (Hinsley et al., 2002) as evidenced by Hensel M et al. (Mol. Microbiol. 32: 275-288, 1999, of record) (Hensel M et al., 1999a) and GenEmbl accession number AJ224978 (of record) in view of Hansen-Wester et al. (Infect. Immun. 72: 2879-2888, 2004, of record) and Rao et al. (PNAS 102: 11993-11998, 2005, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim and the Gibson declaration considered supra.
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ), First Paragraph
20)	The following is a quotation of 35 U.S.C § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

21)	Claims 23, 70, 71 and 76-86 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection. 
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. An analysis of the breadth of the claims is set forth below.
	Claim 23, as amended, is representative of the instant invention, and it is drawn to a recombinant probiotic bacterium expressing a tetrathionate reductase that is encoded by a tetrathionate respiratory operon or portion thereof comprising a sequence at least 95% identical to SEQ ID NO: 25. Said tetrathionate reductase operon and portion thereof represent a large genus of divergent structure encompassing variant and portion nucleic acid sequence species that are up to 5% non-identical to SEQ ID NO: 25. The polypeptide and the portion thereof species encoded by these variant and portion nucleic acid sequences are required to have the tetrathionate reductase function. In the recombinant probiotic bacterium of claim 85, the tetrathionate reductase is encoded by a nucleic acid sequence that is harmonized for expression not specifically in said recombinant probiotic bacterium, but in any generic host microorganism, which includes within its incredibly broad scope all kinds of bacteria, fungi, parasites etc. The tetrathionate respiratory operon comprised in the recombinant probiotic bacterium claimed in the amended dependent claim 77 is required to further comprise the ttrSR operon of Salmonella enterica. The tetrathionate respiratory operon comprised in the recombinant probiotic bacterium claimed in the amended dependent claim 82 is required to further comprise or is further encoded by the ttrS and ttrR genes of Salmonella enterica. Given the identification in the first sentence of section [00233] of the as-filed specification of SEQ ID NO: 25 as the ttrACBSR operon of S. typhimurium SL1344, the  tetrathionate respiratory operon recited in the amended claims 77 and 88 further comprises the ttrSR operon, and the ttrS and ttrR genes of Salmonella enterica respectively, i.e., genes in addition to what is comprised within a sequence that is at least 95% identical to SEQ ID NO: 25. The tetrathionate reductase in the amended claim 78, which now depends from the amended claim 23, is now required to be encoded by the ttrA, ttrC and ttrB genes of Salmonella enterica, which gene sequences have to be at least 95% identical to SEQ ID NO: 25 recited in the amended base claim 23. The nucleotide sequence at least 95% identical to SEQ ID NO: 25 is up to 5% non-identical thereto and therefore represents a genus encompassing sequence species having random substitutions, additions, deletions, insertions or a combination thereof anywhere along the entire length of SEQ ID NO: 25. The amino acid sequence encoded by the recited ttrA gene, the ttrB gene, the ttrC gene, the ttrR gene and the ttrS gene of Salmonella enterica in the dependent claims 79, 80, 81, 83 and 84 respectively is required to be ‘substantially identical’ to SEQ ID NOs: 34, 36, 38, 40 and 42 respectively. The as-filed specification defines ‘substantially identical’ amino acid sequences as those differing from a reference sequence, SEQ ID NOs: 34, 36, 38, 40 and 42 in the instant case, by conservative amino acid substitutions, non-conservative amino acid substitutions, deletions, or insertions located at positions that do not destroy the biological function of the nucleic acid molecule, including those having 30%, 40%, 50% etc identity thereto. See for example, section [00202]. Accordingly, the tetrathionate reductase expressed by the claimed recombinant probiotic bacterium encompasses a huge number of structurally varied species, each having the requisite tetrathionate reductase function. The as-filed specification intends therapeutic and prophylactic applications for the claimed recombinant bacterium to stop or ameliorate gastrointestinal inflammation or irritable bowel disease. See for example, section [00223]. Accordingly, the tetrathionate reductase genus expressed by the claimed recombinant probiotic bacterium encompasses numerous variant species, and portion or fragment species, wherein the species are required to have the tetrathionate reductase function and the intended gastrointestinal inflammation-stopping or irritable bowel disease-stopping functions, or the gastrointestinal inflammation-ameliorating or irritable bowel disease-ameliorating therapeutic and prophylactic functions. In order to satisfy the written description provision of 35 U.S.C § 112(a), a representative number of these species of highly variable structure are required to be correlated with the requisite functions. However, at the time of the invention, Applicants were not in possession of a representative number of such tetrathionate reductase species within the variant genus each expressed by the claimed recombinant probiotic bacterium and each having the requisite functions correlated with the variable structure, and the full scope of the invention as claimed. 
	Sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of structurally variable tetrathionate reductase variant species and portion species, defined by sequences falling within the scope of the variable genus, each expressed by a recombinant probiotic bacterium, or by recitation of structural features common to members of the variable genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The structure of a representative number of species must be correlated with the requisite and the intended functional characteristic(s). Possession may not be shown by merely mentioning the claimed genus or how to identify their common structural features. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). MPEP § 2163.02 states, ‘[a]n objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. The courts have decided: 
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for the purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). The written description provision of 35 U.S.C § 112(a) is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.

In the instant case, there is lack of showing of a concrete structure-function correlation for a sufficient number of up to 5% non-identical tetrathionate respiratory operon variant species and portion species representative of the entire large genus. The exact positions within the sequence of SEQ ID NO: 25 that tolerate substitutions, insertions, deletions, additions and other modifications and still encode amino acid sequence species that retain tetrathionate reductase functions and which when expressed by a recombinant probiotic bacterium would have the intended gastrointestinal inflammation-stopping or irritable bowel disease-stopping functions, or the gastrointestinal inflammation-ameliorating or the irritable bowel disease-ameliorating therapeutic and prophylactic functions are not identified. The one or more specific regions, linear and/or conformational domains or epitopes of the tetrathionate reductase variants and portions encoded by up to 5% non-identical nucleotide sequence variants and portions to SEQ ID NO: 25 that are responsible for the tetrathionate reductase function and the gastrointestinal inflammation-stopping or irritable bowel disease-stopping functions, or the gastrointestinal inflammation-ameliorating or the irritable bowel disease-ameliorating therapeutic and prophylactic functions have not been identified such that one of skill in the art would immediately envision or recognize at least a substantial number of members of the broadly recited variant and portion genus of tetrathionate reductase sequences having those functions. To fulfill the written description requirements set forth under 35 U.S.C § 112(a), the specification must describe at least a substantial number of members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession of the full scope of the claimed invention. The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus, with their structure correlated with the requisite functions. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”). From Applicants’ specification, a skilled artisan cannot immediately envision or recognize at least a substantial number of variant members of the broadly claimed genus of tetrathionate reductases encoded by nucleotide sequences up to 5% non-identical to SEQ ID NO: 25 having the above-identified functions. A convincing structure-function relationship must exist, which is lacking. ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Skilled artisans would not have known which variant species and which portion species encoded by nucleic acid sequences that are up to 5% non-identical to SEQ ID NO: 25 would have the tetrathionate reductase function and the gastrointestinal inflammation-stopping or irritable bowel disease-stopping functions, or the gastrointestinal inflammation-ameliorating or the irritable bowel disease-ameliorating therapeutic and prophylactic functions without empirically testing each variant species and each portion species. This is important because the art reflects unpredictability as to which amino acids in a specific protein or a polypeptide sequence can be varied without adversely affecting the functional properties of that specific protein or polypeptide sequence. While it is known in the art that variation in one or more amino acids is possible in a given protein or sequence, the exact position within its amino acid sequence where replacements or variations can be made, with a reasonable expectation of success of retaining the protein’s or polypeptide sequence’s functional integrity or competence, is not certain or predictable. A random replacement affecting specific amino acid positions that are critical, for example, to the three-dimensional conformational structure and to a specific property of the protein or polypeptide, would result in a protein or polypeptide that may be non-functional, or not optimally functional, because such positions tolerate no or little modifications. With regard to the functional unpredictability of enzymes, the prior art recognized that the existence of at least 95%, or even 98% sequence identity between two enzymatic bacterial polypeptides is not necessarily predictive of identical or near identical functional activity. For example, the prior art documented that two bacterial polypeptide enzymes which are 98% identical to each other are functionally different.  See title; abstract; and the last sentence of paragraph bridging pages 2405 and 2406 of Seffernick et al. J. Bacteriol. 183: 2405-2410, 2001. This art-recognized enzymatic-functional unpredictability combined with the lack of adequate description and lack of structure-function correlation for the full breadth of the variant genus and the portion genus in the instant case points to the unpredictability factor under the written description provision. Note that predictability of the aspect at issue is one of the multiple factors to consider under written description analysis. Capon v. Eshhar (CAFC 2005). With regard to proteins in general, Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000, of record) taught that a skilled artisan is well aware that assigning functional activities for any particular protein or a family of proteins based upon sequence homology is inaccurate, partly because of the multifunctional nature of proteins.  See abstract; and page 34. Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan’s best guess as to the function of the structurally related protein. See abstract and Box 2. With regard to the structure-function relationship of an encoded amino acid sequence in general, Rudinger J. (In: Peptide Hormones. (Ed) JA Parsons, University Park Press, pages 1-7, 1976, of record) taught that ‘the significance of particular amino acid sequences for different aspects of biological activity cannot be predicted a priori but must be determined from case to case by painstaking experimental study’. See page 6 of Rudinger. Rudinger further taught that ‘it is impossible to attach a unique significance to any residue in a sequence’ and that a ‘given amino acid will not by any means have the same significance in different peptide sequences, or even in different positions of the same sequence. See page 3 of Rudinger. Lazar et al. (Mol. Cellular Biol. 8: 1247-1252, 1988, of record) demonstrated that a substitution of Leu with a conservative amino acid residue, such as, Ile or His, in the transforming growth factor (TGF) alpha led to a mutant protein with dramatically altered biological activities. Lazar et al. stated that they ‘did not expect that a mutation of Leu to Ile (which have similar sizes and polarities) would cause such a strong effect’. See paragraph bridging left and right columns on page 1251; and third full paragraph on page 1251. 
	In sum, the references of Seffernick et al., Skolnick et al., Rudinger J., and Lazar et al. document the functional unpredictability of variant protein sequences as recognized in the state of the art at the time of the invention. In the instant case, at the time of the invention, the effect of variations on preservation of the tetrathionate reductase enzymatic function and the gastrointestinal inflammation-stopping or irritable bowel disease-stopping functions, or the gastrointestinal inflammation-ameliorating or irritable bowel disease-ameliorating therapeutic and prophylactic functions was not predictable. Applicants have not described the claimed genus of structurally variable species of SEQ ID NO: 25 and the substantially identical amino acid sequence species, each correlated with the requisite and the intended functions, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the variant genus and the portion genus, and the full scope of claimed invention at the time the application was filed. The lack of evidence and the lack of adequate written description within the as-filed specification for the broad genus of variable structure and for the entire scope of the instantly claimed invention when weighed with the state-of-the-art teachings set forth supra clearly establish a lack of structure-function correlation for a representative number of species encompassed within the varied genus.
The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163:
The description needed to satisfy the requirements of …… 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Encompassed within the scope of the huge genus are numerous structural variants, mutants, homologs, isoforms, fragments, and truncated tetrathionate reductase species. The specification does not describe sufficient members representative of the claimed genus by complete structure along with a correlation to the requisite functions. At the time of the invention, despite the high level of skill in the art of biotechnology or biochemistry, one could not have predicted the tetrathionate reductase enzyme function and the gastrointestinal inflammation-stopping or irritable bowel disease-stopping functions, or the gastrointestinal inflammation-ameliorating or the irritable bowel disease-ameliorating therapeutic and prophylactic functions of the amino acid sequences encoded by up to 5% non-identical variants and portions of SEQ ID NO: 25. One of skill in the art would not reasonably conclude that the disclosure provides a representative number of species to describe the structurally divergent genus. The instant specification does not describe the claimed invention in sufficient detail to convey to a person skilled in the art that Applicants were in possession of variant genus and the full scope of the claimed invention at the time of filing. The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’). The essence of the written description requirement is that a patent applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public. What is claimed by the patent application must be the same as what is disclosed in the specification . . . .” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”).  We have explained that “requiring a written description of the invention plays a vital role in curtailing claims . . . that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). For the reasons delineated supra, one skilled in the art would not recognize from the as-filed disclosure that Applicants were in possession of the broad variant genus and the portion genus, and the full scope of the invention as claimed at the time the application was filed. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ) first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ) Second Paragraph
22)	The following is a quotation of 35 U.S.C § 112(b): 
(B) CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

23)	Claims 23, 70, 71 and 76-87 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention. 
	(a)	Claim 23, as amended, is ambiguous and indefinite in the limitations: ‘encoded by a tetrathionate respiratory operon or portion thereof comprising a sequence …… SEQ ID NO: 25’. It is unclear whether the recited is the sequence of the tetrathionate respiratory operon, or of the portion of said operon. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
	(b)	Claim 77, as amended, is ambiguous and indefinite in the limitations: wherein the tetrathionate respiratory operon “further comprises the ttrSR operon from Salmonella enterica”. 
Claim 77 depends from the amended claim 25, which recites that the tetrathionate respiratory operon comprises a sequence that encompasses SEQ ID NO: 25. The first sentence of section [00233] of the as-filed specification identifies SEQ ID NO: 25 as the ttrACBSR operon of S. typhimurium SL1344. It is unclear how the tetrathionate respiratory operon recited in the dependent claim 77 can “further” comprise the ttrSR operon from Salmonella enterica. Is this ‘further comprised’ ttrSR operon from Salmonella enterica recited in claim 77 in addition to the sequence of SEQ ID NO: 25 or a sequence at least 95% identical thereto? One of ordinary skill in the art cannot understand in an unambiguous way the metes and bounds of the claim.
	(c)	Analogous rejection and criticism apply to the dependent claim 82, as amended, with regard to the limitations “further encoded by” and “further comprises” the ttrS and ttrR genes of Salmonella enterica.
	(d)	Claims 70, 71 and 76-87, which depend directly or indirectly from the amended claim 23, are also rejected as being indefinite due to the indefiniteness identified above in the base claim(s).
Claim Objection(s)
24)	 Claim 23 is objected to for lacking an article preceding the limitation ‘portion thereof’.  
Conclusion
25)	No claims are allowed.
26)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
27)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
28)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner can is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
29)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	

	

	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2022